Title: To John Adams from Joseph Bradley Varnum, 15 December 1808
From: Varnum, Joseph Bradley
To: Adams, John



Hon’d Sir.
Washington December 15th. 1808

Having seen a Letter over your Signature, Addressed to Mr. Green, I feel myself constrain’d to return You my most Grateful Acknowledgement, for the high & Respectful Compliment, which you have been pleased to pay, bestow, on our Reply to the Resolutions of the Resolutions of the Massachusetts Legislature.
We conceived it a duty, we Owed to Ourselves, to Our Constituents, and to Our Country, to make a reply, and we feel high Consolation, in finding, that Our friends approve of the Manner, while we feel Conscienciously Responsible for the Correctness of the Matter, contained in it.
It would be Vanity in me to pretend to point out to you Sir, the Numerous Injuries & Insults, which Our Nation have Received from the Europea Belligerents; or the Measures which have been Adopted for redressing those Wrongs: presuming, that they Are all well known to you.—But at this portentous Crisis, both in Relation to Our Exterior concerns, & the Virolence of party Spirit which so lamentably pervades our Own Nation, I hope it will not be considered Amiss in me, to request the Aid of a Gentleman whose Abilities and patriotism, have done so much for the Independence of the Nation, and the happiness of the people, as is well known to have fallen to your Share , in Order, if the Measures which have been taken are incorrect, That I may be convinced of their incorrectness, and through in my might to Recind them, and in Order to form A correct Opinion of the Measures now proper to be pursued. The Opinions of so great a Statesman, would have much weight on my mind, and I have no doubt, on the public mind. And Sir, from these consideration, in connection with my great Anxiety to render the most Service to my Country, that my feble Abilities are capable of, I am constrained to Request your Opinion on the Whole Subject.—Any thing which may be communicated for my Individual Information, being intimated by you, may be considered a Sacred pledge in me, not to disclose it; but I should feel a peculiar pride in Quoting your Sentiments on Our General concerns publicly, so far as you may permit it; And I cannot doubt of the promotion of the National Interest by it.—
I am Hon’d Sir, with great / Respect, Your Obdt. Servt.

J. B. Varnum